Citation Nr: 1430867	
Decision Date: 07/09/14    Archive Date: 07/15/14

DOCKET NO.  06-30 797	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for residuals of traumatic brain injury (TBI), to include dizziness/vertigo.

2.  Entitlement to service connection for lumbar spine disorder, to include as secondary to his service-connected migraine headaches.

3.  Entitlement to service connection for a cervical spine disorder, to include as secondary to his service-connected migraine headaches.

4.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

5.  Entitlement to a rating in excess of 10 percent for service-connected acne vulgaris, pseudofolliculitis, groin rash, and squamous irritation (hereinafter, "skin disorder").

6.  Entitlement to a total rating based upon individual unemployability (TDIU) due to service-connected disability.
REPRESENTATION

Appellant represented by:	Joseph R. Moore, Esq.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The Veteran served on active duty from April 1975 to April 1978.

This matter is before the Board of Veterans' Appeals (Board) on appeal from rating decisions promulgated by a Department of Veterans Affairs (VA) Regional Office (RO).

The record reflects the Veteran initially requested a hearing before a Decision Review Officer (DRO) in conjunction with this appeal.  However, a November 2012 conference report reflects he accepted an informal telephone conference in lieu of a formal hearing.  The Veteran did provide testimony at a hearing before the undersigned Veterans Law Judge (VLJ) in January 2013.  A transcript of this hearing has been associated with the Veteran's VA claims folder.

In April 2013, the Board promulgated a decision effectuating the Veteran's withdrawal of his appellate claims of entitlement to service connection for diabetes mellitus, and for an earlier effective date for the establishment of service connection for hypertension.  The Board also found that service connection was warranted for right ear hearing loss and tinnitus; denied the claims of service connection for TBI residuals, lumbar spine disorder, cervical spine disorder, eye disorder; and denied a rating in excess of 10 percent for his service-connected skin disorder.  Finally, the Board remanded the claims of entitlement to service connection for an acquired psychiatric disorder and TDIU for further development.

The Veteran appealed the Board's April 2013 decision in this case to the United States Court of Appeals for Veterans Claims (Court).  By a December 2013 Order, the Court, pursuant to joint motion for remand (JMR) vacated the Board's decision to the extent it denied the TBI, lumbar spine, cervical spine, and skin disorder claims; and remanded these claims for action consistent with the JMR.  The JMR requested the Court not disturb the remainder of the Board's decision, and the Order stated that the appeal as to the remaining issues was dismissed.

For the reasons stated below, the appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The JMR stated, in pertinent part, that a remand was required in this case in order for the Board to ensure VA makes adequate efforts to obtain the Veteran's treatment records from a Dr. Neel.  It was noted that the Veteran has submitted a release for records from this clinician in February 2009 showing treatment from May to June 2006.  

The JMR also stated that there is evidence of record showing the Veteran's skin disorder has flare-ups, and that a remand was warranted for the Board to obtain an examination or opinion to determine the severity of the condition during flare-ups.

The Board notes that it is well settled that "[w]here a case is addressed by an appellate court, remanded, then returned to the appellate court, the 'law of the case' doctrine operates to preclude reconsideration of identical issues."  See Johnson v. Brown, 7 Vet. App. 25, 26 (1994).  Moreover, the Court has specifically held that this principle applies to Court decisions on cases remanded to the Board.  See Browder v. Brown, 5 Vet. App. 268 (1993).  In addition, the Court has held that a corollary principle is the "Mandate Rule": "a lower court is generally bound by the terms of the mandate and has no power or authority to deviate from that mandate."  Chisem v. Brown, 8 Vet. App. 374, 375 (1995) (For purposes of this analysis, this Court's position is analogous to that of a 'circuit court,' while the [Board] stands somewhat in the position of a district court.).  As the December 2013 Order directed the Board to undertake action consistent with the JMR, this case will be remanded to undertake adequate efforts to obtain treatment records from Dr. Neel, and to accord the Veteran a new examination and/or opinion regarding his service-connected skin disorder.

With respect to the psychiatric disorder and TDIU claims, as noted in the Introduction, the Board remanded these claims in April 2013 for further development.  However, the record available for the Board's review, to include the Virtual VA/VBMS system, does not reflect all of the development directed by that remand has been completed.  The Court has held that "a remand by ... the Board confers on the veteran or other claimant, as a matter of law, the right to compliance with the remand orders.  We hold further that a remand by ... the Board imposes upon the Secretary of Veterans Affairs a concomitant duty to ensure compliance with the terms of the remand."  Stegall v. West, 11 Vet. App. 268, 271 (1998).  Therefore, a remand is also required to ensure that the development directed by the prior April 2013 remand is completed.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the names and addresses of all medical care providers who have treated the Veteran for his claimed TBI residuals, lumbar spine disorder, cervical spine disorder, and skin disorder since July 2012.  Also request that the Veteran provide a new release for records from Dr. Richard Neel.  After securing any necessary release, obtain those records not on file.

2.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed of his in-service and post-service TBI, lumbar spine, and cervical spine symptomatology; as well as the nature, extent and severity of his skin disorder symptoms and the impact of the condition on his ability to work.  The Veteran should be provided an appropriate amount of time to submit this lay evidence. 

3.  After obtaining any additional records to the extent possible, the Veteran should be afforded an examination to evaluate the nature and severity of his service-connected skin disorder.  The claims folder should be made available to the examiner for review before the examination.  In accord with the JMR, it should be determined whether it is feasible to provide this examination during a flare-up.  If it is not feasible to conduct an examination during a flare-up, the examiner should provide an opinion regarding the severity and frequency of the service-connected disability during flare-ups.

A complete rationale for any opinion expressed should be provided.  If the examiner is unable to offer an opinion without resort to speculation, the examiner should provide a rationale for that conclusion, together with a statement as to whether there is additional evidence that could enable an opinion to be provided or whether the inability to provide the opinion is based on the limits of medical knowledge.

4.  Complete the additional development required for the psychiatric disorder and TDIU claims as directed by the prior remand of April 2013.

5.  After completing any additional development deemed necessary, readjudicate the issue on appeal in light of any additional evidence added to the records assembled for appellate review.  If the benefits requested on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a Supplemental Statement of the Case (SSOC), which addresses all of the evidence obtained since these claims were last adjudicated below, and provides an opportunity to respond.  

The case should then be returned to the Board for further appellate consideration, if in order.  By this remand, the Board intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



